Exhibit 10.31

SEVERANCE AGREEMENT

Severance Agreement (the “Agreement”), effective as of December 31, 2014, by and
between Deer Valley Corporation, a Florida corporation (referred to throughout
this Severance Agreement as the “Company”) and Charles G. Maters (referred to
throughout this Severance Agreement as “Employee”).

BACKGROUND INFORMATION

Employee has served as the President and Chief Executive Officer of the Company
pursuant to the terms of an Employment Agreement dated September 7, 2007 (the
“Employment Agreement”). Except as specifically set forth in this Agreement, the
Company and Employee wish to formerly terminate the Employment Agreement and any
and all other agreements or relationships between the Company and Employee all
as set forth in the terms and conditions contained below. Accordingly, in
consideration of the mutual promises and conditions herein contained, the
parties agree as follows:

OPERATIVE PROVISIONS

1. Termination of Employment Agreement. Except as specifically set forth in
Section 3 of this Agreement, the Employment Agreement between the Company and
Employee will be terminated effective as of the date of this Agreement (the
“Effective Date”). Employee shall be entitled to receive, and Company shall be
obligated to pay, via intra-bank transfer or otherwise, Employee as follows:

 

  (a) The Company shall pay, if not previously paid, to Employee his regular
monthly base pay of $12,500 through December 31, 2014;

 

  (b) The Company shall pay to Employee a lump sum payment of $100,000 on
December 31, 2014.

Employee agrees that the amounts being paid hereunder by the Company represent
any and all back pay, severance pay, front pay, wages, vacation pay, bonuses,
director fees, benefits, attorneys’ fees, costs, interest, damages (whether
compensatory, punitive or otherwise), and other monies and compensation to which
he may now or may hereafter be entitled from the Company, any affiliate of the
Company, or any officer, director, shareholder, or employee thereof.

2. Other Agreements and Relationships. Employee acknowledges and agrees that
except for the contractual relationship created by the Employment Agreement
(which, except as otherwise specifically set forth in this Agreement is being
canceled in accordance with the terms of this Agreement) and this Agreement, the
Company and its affiliates, on the one hand, and Employee and his affiliates, on
the other hand, have no other agreement or relationship, direct or indirect, and
that any such other agreement or relationship previously in effect (other than
the provisions of the Employment Agreement referenced in Section 3 of this
Agreement) will be terminated effective as of the Effective Date. The Employee
hereby resigns as Chief Executive Officer and President of the Company, as
President and a member of the Board of Directors of Deer Valley Finance Corp.,
and as a member of the board of directors of Deer Valley Homebuilders Inc.,
effective as of the Effective Date.

 

-1-



--------------------------------------------------------------------------------

3. Restrictive Covenants. Notwithstanding the termination of the Employment
Agreement, the provisions set forth in Sections 5 and 6 of the Employment
Agreement, including, but not limited to, the confidentiality, non-solicitation
of employees and customers, non-disparagement, non-competition, and ownership of
inventions provision of the Employment Agreement (the “Restrictive Covenants”)
shall remain in full force and effect.

4. Employee’s Waiver and Release of All Claims Against Company. Employee, on
behalf of himself and his heirs, executors, guardians, administrators,
successors, and assigns, agrees not to file any charges, claims, complaints or
grievances against the Company, the Company’s affiliates, or any officer,
director, shareholder or employee thereof, with any federal, state, or local
governmental agency, or in any court of law, with respect to any aspect of his
employment by, or separation of employment from, the Company, or with respect to
any other matter whatsoever, whether known or unknown to Employee at the time of
execution of this Agreement, with the exception of any claim the Company
breached its commitments under this Agreement.

Employee, on behalf of himself and his heirs, executors, guardians,
administrators, successors, and assigns, releases and forever discharges the
Company, the Company’s affiliates, and any officer, director, shareholder or
employee thereof, of and from all actions, suits, debts, claims, and demands
whatsoever, in law or in equity, which he ever had, or may now have, with
respect to any aspect of his employment by, or separation of employment from,
the Company, or with respect to any other matter whatsoever, whether known or
unknown to Employee at the time of execution of this Agreement, including, but
not limited to, claims for compensatory, actual, special, consequential,
reliance, punitive, exemplary and/or other damages for personal injuries, pain
and suffering, emotional distress, health care expenses, back pay, front pay,
separation pay, wages, benefits, attorney’s fees, costs, interest or other
monies, but excluding any action the law precludes him from waiving by
agreement, and any claim the Company breached its commitments under this
Agreement.

Employee’s covenants and releases, as set forth in this Agreement, include a
waiver of any and all rights or remedies which he ever had or may now have
against the Company under any present or future federal, state, or local statute
or law, including, but not limited to, the Florida Civil Rights Act, Fla. Stat.
section 760.1 et seq.; Florida’s other laws against discrimination; the common
law of the State of Florida; Title VII of the Civil Rights Act of 1964, 42
U.S.C. §2000e, et seq.; the Civil Rights Act of 1866, 42 U.S.C. § 1981; the
Civil Rights Act of 1991, PL. 102-166; the Age Discrimination in Employment Act
and Older Workers Benefit Protection Act, 29 U.S.C. §621, et seq.; the Americans
with Disabilities Act, 42 U.S.C. §12101, et seq.; the Fair Labor Standards Act
of 1938, and the Equal Pay Act of 1963, 29 U.S.C. §201, et seq.,; the Family and
Medical Leave Act of 1993, 29 U.S.C. §2601, et seq.; the Employee Retirement
Income Security Act, 29 U.S.C. §1001, et seq.; the Occupational Safety and
Health Act of 1970, 29 U.S.C. §553, et seq.; the National Labor Relations Act,
29 U.S.C. §141, et seq.; COBRA, 29 U.S.C. §1161, et seq.; and any statutory
amendments.

Employee intends that this Agreement shall bar each and every claim, demand, and
cause of action herein above specified, whether known or unknown to him at the
time of execution of this Agreement. As a result, Employee acknowledges that he
might, in the future, discover claims or facts in addition to or different from
those which he knows or believes to exist with respect to the subject matters of
this Agreement and which, if known or suspected at the time of executing this
Agreement, may have materially affected this settlement. Nevertheless, Employee
waives any right, claim, or cause of action that might arise as a result of such
different or additional claims or facts.

 

-2-



--------------------------------------------------------------------------------

5. Company’s Waiver and Release of All Claims Against Employee. The Company on
behalf of itself and its affiliates, subsidiaries, divisions, related entities,
successors and assigns, releases and forever discharges Employee of and from all
causes of action, suits, debts, claims, and demands whatsoever, in law or in
equity, which it ever had, or may now have, with respect to any aspect of
Employee’s employment with, or separation of employment from, the Company, or
with respect to any other matter whatsoever, whether known or unknown to the
Company at the time of execution of this Agreement, including, but not limited
to, claims for compensatory, actual, special, consequential, reliance, punitive,
exemplary and/or other damages, but excluding any action the law precludes it
from waiving by agreement, any claim Employee breached his commitments under
this Agreement.

6. Termination of Benefits. Employee acknowledges that his coverage under the
Company’s benefit plans terminates as of December 31, 2014, and that he may have
the right to convert such coverage to his own individual plan if provided for
under, and in accordance with, the terms of, such plans. Employee waives any and
all rights to participation in any Company benefit plan that he ever had, or may
now have, whether known or unknown to Employee effective as of December 31,
2014, with the exception of his right to elect to continue health care coverage
under COBRA.

7. Corporate Records and Property. Employee shall return to the Company all
records, and all copies thereof, in his possession or under his direct or
indirect control, relating, in any manner, to the Company, or its affiliates.
Employee shall return to the Company all property of the Company or its
affiliates, in his possession or under his direct or indirect control, owned or
leased by the Company or its affiliates.

8. Representations and Warranties by Employee. Employee represents and warrants
to the Company as follows:

 

  (a) Litigation. To Employee’s knowledge, there are no legal actions, suits,
arbitrations, or other legal, administrative, or other governmental proceedings
pending or threatened against the Company or its affiliates, involving their
respective properties, assets, or businesses; and Employee is not aware of any
facts which, to his knowledge, might result in any such action, suit,
arbitration, or other proceeding.

 

  (b) Compliance with Laws. To Employee’s knowledge, the business and operations
of the Company and their affiliates have been and are being conducted in
accordance with all applicable laws, rules and regulations of all authorities,
except those which do not (either individually or in the aggregate) materially
and adversely affect the Company or its affiliates, or their properties, assets,
businesses, or prospects.

9. Nature and Survival of Representations and Warranties. All representations
and warranties of the parties shall survive the date of this Severance Agreement
and all inspections, examinations, or audits on behalf of the parties, and shall
expire two years following the Effective Date.

10. Miscellaneous.

 

  (a) Expenses. Each of the parties shall bear all expenses incurred by it in
connection with this Agreement and in the consummation of the transactions
contemplated hereby and in preparation thereof.

 

-3-



--------------------------------------------------------------------------------

  (b) Amendment and Waiver. This Agreement may be amended or modified at any
time and in all respects by an instrument in writing executed by all of the
parties hereto.

 

  (c) Assignability. Neither this Agreement nor any right created hereby shall
be assignable by either Employee (or his successors in interest) or the Company
without the prior written consent of the other. Nothing in this Agreement,
expressed or implied, is intended to confer upon any person, other than the
parties hereto and their successors, any rights or remedies under or by reason
of this Agreement. Notwithstanding the foregoing, Employee acknowledges that the
Company may assign their rights under the Restrictive Covenants to an entity
that acquires substantially all of the assets of the Company or merges with the
Company.

 

  (d) Notices. All notices or other communications required or permitted to be
given pursuant to this Agreement shall be in writing and shall be made by:
(i) certified mail, return receipt requested; (ii) FedEx, Express Mail, or
similar overnight delivery or courier service; or (iii) delivery (in person or
by facsimile, E-Mail or similar telecommunication transmission) to the party to
whom it is to be given, to the address appearing elsewhere in this Agreement or
to such other address as any party hereto may have designated by written notice
forwarded to the other party in accordance with the provisions of this
Section 10(d). Any notice or other communication given by certified mail shall
be deemed given at the time of certification thereof, except for a notice
changing a party’s address which shall be deemed given at the time of receipt
thereof. Any notice given by other means permitted by this Section 10(d) shall
be deemed given at the time of receipt thereof:

[1] If to the Company:

At the address set forth on the signature page

Attention: Chief Financial Officer

With a copy to:

Brent A. Jones

Bush Ross, P.A.

1801 N. Highland Ave.

Tampa, Florida 33602

Facsimile: 813-223-9620

E-Mail: bjones@bushross.com

or at such other addresses as the Company may have advised all other parties in
writing; and

[2] If to Employee:

To the address set forth on the signature page or at such other addresses as
Employee may have advised all other parties in writing.

 

  (e) Headings. Headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

-4-



--------------------------------------------------------------------------------

  (f) Counterpart Execution. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.

 

  (g) Parties in Interest. All the terms and provisions of this Agreement shall
be binding upon and inure to the benefit of and be enforceable by the parties,
their heirs, executors, administrators, successors, and assigns.

 

  (h) Definitions. When used in this Agreement, the term “affiliate” means, as
to any specified person, any other person that directly or indirectly controls,
or is under common control with, or is controlled by, such specified person and,
if such other person is an individual, any member of the immediate family of
such individual. As used in this definition, “control” (including, with its
correlative meanings, “controlled by” and “under common control with”) shall
mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract, or otherwise), provided
that, in any event, any person that owns directly or indirectly securities
having 5% or more of the voting power for the election of directors or other
governing body of a corporation or 5% or more of the partnership or other
ownership interests of any other person will be deemed to control such
corporation or other person; and “immediate family” shall mean any parent,
child, grandchild, spouse, or sibling (including adoptive relationships).

 

  (i) Integrated Agreement. This Agreement constitutes the entire agreement
between the parties hereto, and there are no agreements, understandings,
restrictions, warranties or representations between the parties other than those
set forth herein or herein provided for.

 

  (j) Choice of Law. It is the intention of the parties that the laws of the
State of Florida should govern the validity of this Agreement, the construction
of its terms, and the interpretation of the rights and duties of the parties.
Venue for all purposes shall be deemed to exclusively lie within Hillsborough
County, Florida.

 

  (k) Entire Agreement. The foregoing constitutes the entire agreement and
understanding of the parties on the subject hereof and supersedes all prior
agreements and understandings relating to the subject matter hereof.

 

  (l) Legal Fees and Costs. If a legal action is initiated by any party to this
Agreement against another, arising out of or relating to the alleged performance
or non-performance of any right or obligation established hereunder, or any
dispute concerning the same, any and all fees, costs and expenses reasonably
incurred by each successful party or his or its legal counsel in investigating,
preparing for, prosecuting, defending against, or providing evidence, producing
documents or taking any other action in respect of, such action shall be the
joint and several obligation of and shall be paid or reimbursed by the
unsuccessful party.

 

  (m)

Jurisdiction. The parties agree that, irrespective of any wording that might be
construed to be in conflict with this paragraph, this agreement is one for
performance in Florida. The parties to this agreement agree that they waive any
objection, constitutional, statutory or otherwise; to a Florida court’s taking
jurisdiction of any

 

-5-



--------------------------------------------------------------------------------

  dispute between them. By entering into this agreement, the parties, and each
of them understand that they might be called upon to answer a claim asserted in
a Florida court.

 

  (n) No Duress; Ability to Consult Counsel. Employee acknowledges that he was
not under duress when he executed this Agreement and that he was provided ample
time to consult legal counsel in connection with this Agreement.

11. Employee’s Acknowledgment of Explanation of Rights and Voluntary Execution
of Agreement. Employee acknowledges that he has executed this Agreement
voluntarily and of his own free will and that prior to executing it, the Company
advised him that: (a) he had the right to consider the Agreement, (b) he had,
and should exercise, the right to consult with an attorney prior to executing
the Agreement, and (c) he had the right to revoke the Agreement within seven
(7) days after executing it (the “Revocation Period”) by (a) returning to the
Company the full severance payment, without offset, paid pursuant to 1(b) above
(the “Severance Payment”), and (b) delivering written notice of revocation to
the Company. Employee agrees that no revocation pursuant to the clause (c) above
is effective unless the full Severance Payment, without offset, is returned to
the Company prior to expiration of the Revocation Period. If Employee returns
the Severance Payment and provides the revocation notice during the Revocation
Period, the Agreement would become null and void, and no party would have any
rights or obligations hereunder.

12. Review Period. Employee acknowledges that the Company offered the Employee
the right to consider the Agreement for a period of twenty-one (21) days from
the date he received it. Employee acknowledges that he has requested that the
Company agree to accelerate the closing to December 31, 2014 to allow the
Employee to validly claim the severance payment on his 2014 tax year. The
Employee hereby expressly waives his right to consider the Agreement for a
period of twenty-one (21) days from the date he received it and the Company, as
an accommodation to the Employee, hereby accepts Employee’s waiver of the
twenty-one (21) day period.

13. Agreement Prepared by Company Counsel; Waiver of Conflict of Interest. The
Employee acknowledges and agrees that: (a) the Company’s counsel, Bush Ross,
P.A., prepared this Agreement on behalf of the Company; (b) the Employee has
been advised that a conflict of interest may exist because Bush Ross, P.A. has
personally represented the Employee in matters unrelated to the Company; and
(c) the Employee has been urged and has had the opportunity to seek the advice
of independent legal counsel. Accordingly, by signing this letter, the Employee
consents to Bush Ross representations of the Company in connection with this
Agreement. The Employee and Company waive any conflicts which may exist relating
to this representation.

[Signature page to follow]

 

-6-



--------------------------------------------------------------------------------

The parties have executed this Agreement, effective as of December 31, 2014.

 

Company DEER VALLEY CORPORATION, a Florida corporation By:

/s/ John S Lawler

Name (Print): Its: Address for the Company: 205 Carriage Street Guin, Alabama
35563 Telecopier: (205) 468-0009 E-Mail: slawler@deervalleyhb.com Employee

/s/ Charles Masters

Charles G. Masters Address for Employee: 3400 82nd Way North St. Petersburg,
Florida 33710 Telecopier: (727) 381-3904 E-Mail: cgmasters@hotmail.com

[Signature Page to Employee Severance Agreement]

 

-7-